EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Anthony Sabatelli during a telephone call on 09/06/2022. The application has been amended as follows: 
	Claim 29: Delete “venison” in line 2 and replace with 
--deer--.
	Claim 41: Delete “venison” in line 2 and replace with
			--deer--.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The invention is drawn to methods for depositing lean muscle in livestock animals comprising determining natural enterotypes of a livestock, administering antibiotics to the livestock, identifying antibiotic administration-induced bacterial enterotypes, defining compositions which contain keystone bacterial species, metabolic products produced therefrom, or non-antibiotic compounds, and administering said compositions to livestock for the phenotypic effect of deposition of lean muscle rather than fat in the livestock.
The claims were previously rejected as being obvious under 35 U.S.C. § 103 over Blaser et al. (US 2011/0280840 A1). Blaser et al. teaches methods of administering antibiotics to increase fat and fat percentage as a means to determine causative bacteria (i.e. keystone bacteria) which may be useful in the treatment of obesity. Applicant has convincingly argued that Blaser et al. does not make obvious the method for increasing or depositing “lean muscle” because the “lean mass” taught by Blaser et al. includes all tissues except fat and is not limited to “lean muscle”. Furthermore, applicant has convincingly argued that the prebiotics recited in claims 6, 34, and 36 are distinct over the prebiotics taught by Blaser et al. because the prebiotics taught by Blaser et al. are conventional prebiotics (e.g. fructooligosaccharides, galactooligosaccharides, amino acids, alcohols; [0066]), not metabolic products or non-antibiotic compounds derived from screening methods. Applicant’s argument that Blaser et al. “teaches away” from a method of increasing lean muscle is not found to be persuasive. Specifically, although it is accepted that the screening methods of Blaser et al. resulted in an increase in fat, a person having ordinary skill in the art would recognize that Blaser et al. is directed to the treatment of obesity (i.e. decreasing fat), and any increase in fat observed by Blaser et al. is merely for the purpose of determining microbes and active microbial products which may be useful in the treatment of obesity. For the reasons discussed above, this argument is not necessary for the present invention to overcome the teachings of Blaser et al. Upon reconsideration of the art, consideration of applicant’s arguments, and in view of applicant’s amendments to the claims, the pending claims are no longer found to be obvious over Blaser et al. and the rejection of record has therefore been withdrawn.
Claim 43 was also previously found not to comply with 35 U.S.C. § 112(d) because it depended from itself. Applicant has amended claim 43 to now depend from independent claim 42. This rejection has been withdrawn.
In addition, claims 6-7, 26-32, 34, 36-39, and 41 were found not to comply with 35 U.S.C. § 101 because they recited judicial exceptions (abstract ideas) without significantly more. Applicant has amended the rejected claims such that they now recite steps of administering the composition defined by the judicial exception to a livestock animal. These administration steps are considered to be an integration of the judicial exception into a practical application. Therefore, the rejection under 35 U.S.C. § 101 has been withdrawn because each claim is now directed to subject matter eligible processes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
	Claims 6-7, 26-27, 29-31, 33-34, 36-39, and 41-46 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT C CURRENS whose telephone number is (571)272-0053. The examiner can normally be reached Monday - Thursday: 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GRANT C CURRENS/Examiner, Art Unit 1651                                                                                                                                                                                                        

/MICHELLE F. PAGUIO FRISING/Primary Examiner, Art Unit 1651